The Cato Corporation Deferred Compensation Plan Effective July 28, The Cato Corporation Deferred Compensation Plan Article I Establishment and Purpose 1 Article II Definitions 1 Article III Eligibility and Participation 8 Article IV Deferrals 8 Article V Benefits 11 Article VI Modifications to Payment Schedules 14 Article VII Valuation of Account Balances; Investments 15 Article VIII Administration 16 Article IX Amendment and Termination 17 Article X Informal Funding 18 Article XI Claims 18 Article XII General Provisions 20 The Cato Corporation Deferred Compensation Plan Article I Establishment and Purpose The Cato Corporation (the “Company”) hereby establishes The Cato Corporation Deferred Compensation Plan (the “Plan”), effective July 28, 2011. The purpose of the Plan is to attract and retain key Employees and Directors by providing Participants with an opportunity to defer receipt of a portion of their salary, eligible bonus, Directors’ Fees, and other specified Compensation, as applicable. The Plan is not intended to meet the qualification requirements of Code Section 401(a), but it is intended to meet the requirements of Code Section 409A and shall be operated and interpreted consistent with that intent. The Plan constitutes an unsecured promise by a Participating Employer to pay benefits in the future. Participants in the Plan shall have the status of general unsecured creditors of the applicable Participating Employer.
